Title: Alexander Scott to James Madison, 8 August 1827
From: Scott, Alexander
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                8th Aug 1827
                            
                        
                        After your great kindness in the loan you were so kind as to make me, it is imposing on generous feelings to
                            make any further request—But at this time I assure you I am in distress—We owe twenty five dollars for house rent, and
                            unless we can raise it our little furniture (a present to Mrs Scott) will be sacraficed—If God spares my life, it shall
                            with the other, be faithfully repaid—
                        Often have I, with great pleasure, when it was in my power accommodated my friends—To Mr Newman, of Port-Tobacco, I lent upwards of ten thousand dollars which he held for several years; and to Mr John Pope (of Kentucky) I lent
                            $1900 for two years—I did not then anticipate that the time wou’d come, when I shou’d be distressed for so small a sum—Had Mr Crawford been President I shou’d have been comfortable and provided for—It is truly mortifying to me to apply to
                            you again but we are in great distress. I am Dr Sir with great respect your obedt Sert
                        
                            
                                Alexander Scott
                    P S I now reside in Washington